Bigelow, C. J.
The motions to dismiss came too late. They should have been made in the police court, according to the requirement of St. 1864, c. 250, §§ 2, 3. Commonwealth v. Walton, 11 Allen, 238. For the same reason the motion in arrest, being for a matter existing before a plea to the merits, and not affecting the'jurisdiction of the court, could not be éntertained, Therefore the supposed informalities and defects in the complaint cannot avail the defendants.
The complaint embraces a charge under Gen. Sts. c. 165, § 28. This section is not repealed by St. 1866, c. 235, § 1. Idle and disorderly persons, who neglect lawful business and habitually misspend their time by visiting houses of ill-fame and other places of bad repute, embrace a class which do not necessarily come within the description of the latter statute as “ idle persons, who, not having visible means of support, live without lawful employment.” But if it were otherwise, the description in the complaint would cover an offence under St. 1866, c. 235, and would warrant a conviction, although the complaint might have been informal and insufficient, and would have been quashed, if the defect had been seasonably taken advantage of by the defendant. Exceptions overruled